Title: To John Adams from Robert Liston, 18 August 1797
From: Liston, Robert
To: Adams, John



Sir,
Philadelphia 18 Augt. 1797.

The bearer of this Letter, Mr. Athill, Speaker of the House of Assembly of the Island of Antigua, is desirous of paying his respects to the President of the United States, and still more anxious to have the honour of becoming acquainted with Mr. Adams; and as I cannot have an opportunity of presenting him to your Excellency in person, I have taken the liberty of furnishing him with an introduction in writing. Mr. Athill is a gentleman of high Character and merit, perfectly deserving of any attention with which you may be pleased to honour him; and I trust to your goodness to excuse the trouble I have ventured to give You on this occasion.
I have the honour to be, with the greatest respect, / Sir, / Your Excellency’s / most obedient / humble servant

Rob. Liston